IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,128


EX PARTE JOHNNY ALLEN MANUEL, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER 23,516-85 IN THE 85TH JUDICIAL DISTRICT COURT
 BRAZOS COUNTY


Per Curiam.
O P I N I O N



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc. art. 11.07.  Applicant was convicted of the felony
offense of aggravated robbery, and punishment was assessed at imprisonment for forty years. 
Applicant appealed, and his conviction was affirmed.  Manuel v. State, No. 01-95-01444-CR
(Tex. App. -- Houston, delivered August 12, 1999, no pet.).
	Applicant contends that he was denied an opportunity to file a petition for
discretionary review because his appellate attorney did not timely notify him that he could
seek discretionary review, pro se.  The trial court, based upon an affidavit from appellate
counsel, recommended that relief be granted.  The record reflects that counsel did not timely
inform Applicant that he could file a petition for discretionary review from his conviction.
	Habeas corpus relief is granted and Applicant is granted leave to file an out-of-time
petition for discretionary review from his conviction in cause number 23,516-85 from the
85th Judicial District Court of Brazos County.  Applicant is ordered returned to the point at
which he can file a meaningful petition for discretionary review.  For purposes of the Texas
Rules of Appellate Procedure, all time limits shall be calculated as if the Court of Appeals'
decision had been rendered on the day the mandate of this Court issues.  We hold that should
Applicant desire to seek discretionary review, he must take affirmative steps to see that his
petition is filed in the Court of Appeals within thirty days of the date the mandate of this
Court has issued.
 

DELIVERED: April 6, 2005
DO NOT PUBLISH